Citation Nr: 0804700	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  03-00 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable initial disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to March 
1966; he also had extensive service with the Illinois Air 
National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In October 2004, and again in April 2006, the Board remanded 
the veteran's claim for additional procedural and evidentiary 
development.


FINDING OF FACT

The veteran's hearing loss is manifested by no more than 
Level II hearing acuity, bilaterally.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
initial compensable evaluation for his service-connected 
bilateral hearing loss, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to the initial adjudication of the 
veteran's claim for entitlement to service connection for 
bilateral hearing loss, the RO's May 2002 letter satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Although notice was not provided to the 
veteran prior to the initial adjudication of this claim 
informing him that a disability rating and an effective date 
would be assigned should the claim of service connection be 
granted, the Board finds that the veteran has not been 
prejudiced.  "In cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
491 (2006).  The letter also essentially requested that the 
veteran provide any evidence in his possession that pertained 
to his claim.  38 C.F.R. § 3.159(b)(1).  Furthermore, 
subsequent letters from the RO to the veteran, dated in 
November 2004 and May 2006, adequately notified him as to the 
requirements needed to satisfy his claim for an increase 
rating herein.  Vazquez-Flores v. Peake, No. 05-0355, (U.S. 
Vet. App. January 30, 2008).  In addition, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although VCAA notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication).   

The veteran's service medical records, VA medical treatment 
records, multiple VA examination reports, and identified 
private medical records have been obtained.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, the current appeal is based on the assignment of an 
initial disability rating following the initial award of 
service connection for bilateral hearing loss.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Accordingly, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time.  Fenderson, 12 Vet. App. at 126.

The RO issued a rating decision in June 2002 which granted 
service connection at a noncompensable disability rating for 
bilateral hearing loss, effective from January 2002.  

Private audiological reports dated in June 1999, November 
2004, and January 2006 diagnosed bilateral sensorineural 
hearing loss.  Nevertheless, none of these reports contain 
sufficient detail to be used in the evaluation of hearing 
impairment.  See 38 C.F.R. § 4.85.  Specifically, all of 
these evaluation reports noted findings in the form of 
audiological graphs.  The Board can not interpret these 
graphs.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(Board may not interpret graphical representations of 
audiometric data); see also Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  Moreover, none of these examination reports 
contain findings of a controlled speech discrimination test 
(Maryland CNC).

In May 2002, the veteran underwent a VA audiological 
examination.  The authorized audiological evaluation revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
30
70
LEFT
15
15
15
25
65

The average pure tone threshold at 1,000, 2,000, 3,000, and 
4,000 Hertz was 34 decibels in the right ear, and 30 decibels 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 94 percent in the right ear and of 96 
percent in the left ear.  The report concluded with diagnoses 
of mild to severe bilateral high frequency hearing loss.  The 
VA examiner also opined that the veteran's bilateral hearing 
loss was likely related to acoustic trauma during his 
military service.


In March 2005, the veteran underwent a second VA audiological 
examination.  The authorized audiological evaluation revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
35
65
LEFT
15
20
15
30
65

The average pure tone threshold at 1,000, 2,000, 3,000, and 
4,000 Hertz was 35 decibels in the right ear, and 33 decibels 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear and of 88 
percent in the left ear.

In April 2007, the veteran underwent a third VA audiological 
examination.  The authorized audiological evaluation revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
40
70
LEFT
30
30
30
40
75

The average pure tone threshold at 1,000, 2,000, 3,000, and 
4,000 Hertz was 41 decibels in the right ear, and 44 decibels 
in the left ear.  The examination noted diagnoses of hearing 
within normal limits to a severe high frequency sensorineural 
hearing loss, bilaterally, and tinnitus.  The VA examiner 
further noted that speech recognition scores using the 
Maryland CNC tests were not provided as the examination 
results were not suitable for rating purposes.

In August 2007, the veteran underwent his fourth VA 
audiological examination.  The authorized audiological 
evaluation revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
40
70
LEFT
25
25
30
35
65

The average pure tone threshold at 1,000, 2,000, 3,000, and 
4,000 Hertz was 40 decibels in the right ear, and 39 decibels 
in the left ear.  The examination report noted a diagnosis of 
mild to severe sensorineural hearing loss in the right ear 
and mild to moderately severe sensorineural hearing loss in 
the left ear.  The VA examiner also noted that speech 
recognition scores using the Maryland CNC tests were not 
provided as the veteran's responses were unreliable.  In 
discussing the veteran's prior VA examination in April 2007, 
the VA examiner noted that speech recognition scores were not 
provided at that time as they were found to be inaccurate and 
not representative of true abilities.  The VA examiner also 
noted that the private audiological evaluation, conducted in 
December 2005, listed speech recognitions scores which were 
obtained using monitored live voice stimuli with an 
unidentified word list; thus, these findings could not be 
used for assigning the veteran's disability rating.

Based upon its review of the evidence of record, the Board 
concludes that a compensable initial disability rating for 
the veteran's service-connected bilateral hearing loss is not 
warranted.

The severity of a hearing loss disability is determined by 
comparisons of audiometric test results with specific 
criteria set forth at 38 C.F.R. § 4.85.  Evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  
The Schedule allows for such audiometric test results to be 
translated into a numeric designation ranging from Level I, 
for essentially normal acuity for VA compensation purposes, 
to Level XI, for profound deafness, in order to evaluate the 
degree of disability from bilateral service-connected 
defective hearing.  An examination for hearing impairment 
must be conducted by a state-licensed audiologist and must 
include a controlled speech discrimination test (Maryland 
CNC) and a puretone audiometry test.  Examinations are to be 
conducted without the use of hearing aids.  38 C.F.R. § 4.85.

38 C.F.R. § 4.85(c) further provides that Table VIa will be 
used to rate the veteran's hearing loss when an examiner 
certifies that use of the speech discrimination test is not 
appropriate.

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86.  If the puretone threshold is 
greater than 55 decibels at each of four specified 
frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 
Hertz), or if the puretone threshold is 30 decibels or less 
at 1000 Hertz and simultaneously 70 decibels or more at 2000 
Hertz, VA must determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next highest numeral for 
consideration.  Each ear is evaluated separately.  38 C.F.R. 
§ 4.86.

The May 2002 VA audiological examination demonstrates that 
under the Schedule, the veteran's hearing impairment was 
manifested by Level I hearing acuity, bilaterally.  See 38 
C.F.R. §§ 4.85, Table VI.  Using Table VII, the result is a 
noncompensable evaluation for bilateral hearing impairment.  
See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  
Additionally, the hearing loss shown by the medical evidence 
does not qualify for an exceptional pattern of hearing 
impairment under 38 C.F.R. § 4.86.  

The March 2005 VA audiological examination demonstrates that 
under the Schedule, the veteran's hearing impairment was 
manifested by Level II hearing acuity, bilaterally.  See 38 
C.F.R. §§ 4.85, Table VI.  Using Table VII, the result is a 
noncompensable evaluation for bilateral hearing impairment.  
See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  
Additionally, the hearing loss shown by the medical evidence 
does not qualify for an exceptional pattern of hearing 
impairment under 38 C.F.R. § 4.86.  

The April 2007 VA audiological examination does not contain a 
speech discrimination score; thus we must apply Table VIa, 
"Numeric Designation of Hearing Impairment Based Only on 
Puretone Threshold Average."  See 38 C.F.R. § 4.85.  
Application of Table VIa demonstrates right ear hearing 
impairment was manifested by Level I hearing acuity, and left 
ear hearing impairment was manifested by Level II hearing 
acuity.  See 38 C.F.R. §§ 4.85, Table VIA.  Using Table VII, 
the result is a noncompensable evaluation for bilateral 
hearing impairment.  See 38 C.F.R. § 4.85, Table VII, 
Diagnostic Code 6100.  Additionally, the hearing loss shown 
by the medical evidence does not qualify for an exceptional 
pattern of hearing impairment under 38 C.F.R. § 4.86.  

The August 2007 VA audiological examination also does not 
contain a speech discrimination score.  Application of Table 
VIa demonstrates hearing impairment manifested by Level I 
hearing acuity, bilaterally.  See 38 C.F.R. §§ 4.85, Table 
VIA.  Using Table VII, the result is a noncompensable 
evaluation for bilateral hearing impairment.  See 38 C.F.R. 
§ 4.85, Table VII, Diagnostic Code 6100.  Additionally, the 
hearing loss shown by the medical evidence does not qualify 
for an exceptional pattern of hearing impairment under 38 
C.F.R. § 4.86.  

The assignment of disability evaluations for hearing 
impairment is a purely mechanical application of the rating 
criteria from which the Board cannot deviate.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The presently 
assigned noncompensable disability evaluation is warranted by 
the Schedule for the entirety of the rating period on appeal, 
and there is no basis for higher staged ratings.  See 
Fenderson, 12 Vet. App. at 119.  

As the preponderance of the evidence is against the claim for 
a higher rating for service-connected bilateral hearing loss, 
the benefit of the doubt rule is not applicable, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); see also Massey v. Brown, 7 
Vet. App. 204, 208 (1994) (finding the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria).


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


